Citation Nr: 0215783	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-03 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from June 1952 to January 
1956.

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 2000 RO decision that determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a right eye condition.


FINDINGS OF FACT

A claim for service connection for a right eye condition was 
denied by the RO in an unappealed decision in December 1962.  
Evidence received since then is cumulative or redundant, or 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right eye condition.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a right eye condition, and 
the December 1962 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from June 1952 to January 
1956.  At a June 1952 enlistment examination, he was noted to 
have a central corneal scar in the right eye with convergent 
strabismus 20 degrees with amblyopia, and vision in this eye 
was reported as 20/400, not correctable.  On examination in 
June 1952, a couple of days after entering active duty, it 
was noted he had right eye esotropia with central corneal 
opacity and light perception only in that eye.  It was noted 
the condition existed prior to entrance into service, and 
elective surgery was offered.  Subsequent service medical 
records continue to note the right eye problem and note the 
condition existed prior to service.  In August 1952, during 
an August-September 1952 hospitalization, the veteran 
underwent elective surgery for right strabismus, esotropia, 
with a history of an eye injury at age 3.  The current 
surgery consisted of recession of the inferior oblique muscle 
of the right eye and of the medial rectus of the right eye.  
A small amount of hypertropia remained, but the cosmetic 
results were satisfactory.  It was noted the condition 
existed prior to service.  In October 1952, he complained of 
frontal headaches, hyperlacrimation from both eyes, and 
blurring of vision.  He gave a history of blindness in the 
right eye since the age of 2.  Although he complained of 
complete blindness in the right eye, the right eye reacted 
well to direct light, suggesting that he was not sincere in 
his responses; the corneal scar was sufficient to cause a 
marked diminution of vision.  He was hospitalized in November 
1952 for opacity of the right cornea in the central pupillary 
area due to injury at age 2, when he was hit in the eye with 
a knife, with blindness in the right eye since that time; 
there was no optic atrophy.  It was noted that the corneal 
scar had been present since the childhood trauma; the 
moderately dense central corneal scar was capable of reducing 
vision significantly.  A service doctor felt that there was a 
hysterical element involved in the total negation of vision.  
At a January 1956 service separation examination, vision in 
the right eye was 20/400, and it was noted there was a 
history of childhood trauma to the eye.  The examination 
noted scars on the orbital region on the right side without 
sequelae and well healed; and on the mental area, right side, 
well healed and not significant.  

On VA examination in November 1962, he had diagnoses of a 
corneal area macula, optical zone, right eye; defective 
vision of the right eye, due to the corneal macula; and 
esotropia of the right eye, due to the defective vision.
 
The RO denied service connection for a right eye condition in 
December 1962 on the grounds that the condition existed prior 
to service and had not been aggravated by service.  Notice of 
the decision was sent that month to the veteran, but he did 
not appeal it.  

In February 2000, the veteran filed an application to reopen 
the claim for service connection for a right eye disorder.

A February 2000 letter from a private doctor, Dr. Efrain 
Fabery, reflects current treatment for glaucoma of both eyes.  

In a March 2000 letter, a private ophthalmologist, Dr. Lilia 
Rivera, stated that she examined the veteran in December 1998 
and found a keloid-like central corneal scar in the right 
eye.  She noted the veteran gave a history of right eye 
strabismus surgery during service with development of the 
corneal scar after this.  The veteran also gave a history of 
poor vision in the right eye since he had been young.  The 
doctor said that, since there was no previous record of the 
veteran's condition when he entered service, an accurate 
assessment could not be done, but by patient history the 
corneal scar appeared after the strabismus surgery in 
service.  The doctor said she doubted the veteran would have 
been accepted into service with the corneal scar.  She also 
noted that the veteran had retinal degeneration due to a long 
eye that was a congenital condition which could have been 
worsened also by the strabismus surgery.  She said his 
current poor vision could be partially due to complications 
of the strabismus surgery.  Dr. Rivera also noted that when 
she examined the veteran he had a right eye cataract and 
esotropia.  Cataract surgery was recommended and performed in 
February 1999, and in spite of the surgery he had visual 
acuity limited to "count fingers" since he had retinal 
atrophy.

In an April 2000 lay statement, D.M., wrote that he had known 
the veteran "since I was born."  He said that when the 
veteran entered service there was nothing wrong with his 
vision, and that he had started losing sight in the right eye 
after eye surgery in 1952.  D.M. said that the blindness in 
the right eye was due to the 1952 surgery in service.

Outpatient VA treatment records from 2000 and 2001 refer to 
treatment for other conditions and to glaucoma.

On VA general medical examination in March 2001, the veteran 
gave a history which included right eye strabismus surgery 
for cosmetic purposes during service, treatment for glaucoma 
for the past 10 years, and a right eye corneal transplant 
with intraocular lens implant 2 years ago.  He complained of 
right eye blindness.  Current examination diagnoses included 
corneal transplant with intraocular lens in the right eye, 
and glaucoma.  On the accompanying VA eye examination, it was 
noted the veteran was under treatment for glaucoma of both 
eyes, and had a post-service history of cataract extraction 
and cornea transplant.  Corrected near and far vision in the 
right eye was 20/400.  Diagnoses were pseudoaphakia right 
eye, status post PKT right eye, senile cataract of the left 
eye, and chronic open angle glaucoma of both eyes. 

An RO hearing scheduled for June 2001 was canceled by the 
veteran.

II.  Analysis

Through discussions in letters, the rating decision, 
statements of the case, and supplemental statement of the 
case, the veteran has been notified of the evidence needed to 
substantiate his application to reopen the previously denied 
claim for service connection for a right eye disorder, and he 
has been informed of his and the VA's respective 
responsibilities for providing evidence.  Relevant identified 
evidence has been obtained.  VA examinations have been 
provided, even though there is no VA obligation to do so 
until a previously denied claim has been reopened by new and 
material evidence.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

A claim for service connection for a right eye condition was 
previously denied in a December 1962 RO decision, on the 
basis that the condition pre-existed service without 
aggravation therein.  The veteran did not appeal that 
decision, which thus became final.  38 U.S.C.A. § 7105.  
Although the December 1962 RO decision is considered final, 
the claim may be reopened and reviewed on the merits if new 
and material evidence has been submitted since then.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to this case, which 
was filed in February 2000.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).]

Evidence received prior to the final December 1962 RO 
decision consisted of the veteran's service medical records 
from his 1952-1956 active duty, a post-service VA 
examination, and his statements.  In brief, this evidence 
indicated that the veteran had a childhood right eye injury, 
and right eye defects (including a corneal scar, strabismus, 
and essentially total loss of vision) were noted on entrance 
into service.  He had ameliorative right eye surgery in 
service, with no additional disability or worsening of the 
underlying pre-service condition.

Evidence received since the final December 1962 RO decision 
includes treatment records and doctors' statements from 
recent years, recent VA examinations, and recent statements 
from the veteran and a friend. 

The 2000 statement by the veteran's friend relates the 
veteran had no right eye vision problems when he entered 
service, and that right eye surgery in service caused the 
vision problem.  The veteran's recent statements are similar.  
Such statements are, of course, inaccurate, as right eye 
problems were noted on service entrance.  Moreover, as 
laymen, the veteran and his friend have no competence to give 
a medical opinion on diagnosis or causation of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These lay 
statements are not so significant that they must be 
considered in order to decide the merits of the claim, and 
thus they are not material evidence.

Additional medical statements from recent years continue to 
note the preservice right eye problem, as well as post-
service development of glaucoma and cataracts of both eyes.  
Much of this information is cumulative and redundant, not new 
evidence.  While some of this information may be new, it is 
not material as it does not link current right eye problems 
to service, either by incurrence or aggravation; it is not so 
significant that it must be considered in order to decide the 
merits of the claim

In her 2000 letter, Dr. Rivera noted she had treated the 
veteran since 1998.  She suggested that part of the veteran's 
current poor vision in the right eye could be due to 
strabismus surgery in service, given that the veteran gave a 
history of a corneal scar first appearing after the surgery 
in service.  Dr. Rivera cautioned that she cannot render an 
accurate opinion because she relied on the veteran's account 
of his medical history and not on an independent review of 
medical records.  This medical opinion has no probative value 
as it is merely a recitation of the veteran's self-reported 
and inaccurate lay history.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  It involves inaccurate factual premises 
(i.e., that the corneal scar appeared after strabismus 
surgery; and that there were complications as a result of the 
strabismus surgery).  Again, service records note the history 
of a childhood injury to the right eye; right eye defects 
including a corneal scar were noted on the examination for 
entrance into service; and service records show no 
complications from the ameliorative right eye surgery 
performed in service.  Under such circumstances, Dr. Rivera's 
statement has no probative value and is not material evidence 
to reopen the claim.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for a right eye condition, and the December 1962 
RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a right eye condition is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

